Case 1:20-cv-01671-ENV-JO Document 20 Filed 11/16/20 Page 1 of 3 PageID #: 62


                                                                                  100 GARDEN CITY PLAZA, SUITE 500
                                                                                     GARDEN CITY, NEW YORK 11530
                                                                                                   T: 516-203-7600
                                                                                                   F: 516-281-7601




                                                         November 16, 2020

Via ECF
Hon. Eric N. Vitaliano, U.S.D.J.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     Park v. Dynamic Recovery Solutions, LLC and Pinnacle Credit Services, LLC
                Docket No: 1:20-cv-01671-ENV-JO

Dear Judge Vitaliano:

       We are the attorneys for Plaintiff in this matter and submit this letter in response and in
opposition to the request of Defendants Dynamic Recovery Solutions, LLC and Pinnacle Credit
Services, LLC (“Defendants”) seeking leave to file a motion for summary judgment in this case.
Dkt. No. 18.

        As was set forth in Plaintiff’s letter requesting a pre-motion conference, Plaintiff
commenced this action following his receipt of a letter dated November 8, 2018 (the “Letter”),
through which Defendant, Dynamic Recovery Solutions, LLC (“Dynamic”) was seeking to collect
a debt purportedly owed to Defendant Pinnacle Credit Services, LLC (“Pinnacle”), in the amount
of $38,263.48 (the “alleged Debt”). Defendants allege that Pinnacle purportedly acquired the
rights to the alleged Debt, which was originally owed (if at all) to “US Bank NA ND.” Dkt. No.
1-1.

        In this action Plaintiff alleges that the Letter violates the FDCPA by, inter alia, failing to
set forth the amount of any alleged debt and by failing to state the name of the creditor to whom
any alleged debt is owed. More specifically, Counts 1 and 2 of the Complaint collectively allege
that the Letter does not accurately state the amount of the alleged Debt insofar as it includes a line-
item for post charge-off interest, whereas Plaintiff’s account agreement does not provide for the
assessment of post charge-off interest. By including amounts for improperly charged interest, the
Letter overstates the amount of any debt allegedly owed. Counts 3 and 4 of the Complaint allege
that the Letter fails to state the amount of the alleged Debt for a different reason—specifically—
that Plaintiff does not owe any debt or monies of any kind to Pinnacle.

        Relatedly, Counts 5 and 6 of the Complaint allege that the Letter falsely represents that
Pinnacle is a creditor of Plaintiff. These claims are based on the fact that Pinnacle never offered
to extend any credit to Plaintiff and, in fact, did not extend any credit to Plaintiff. Further, Plaintiff
was never involved in any transaction with Pinnacle, never did any business with Pinnacle, and
was never indebted to Pinnacle. Stated otherwise, the Complaint alleges that Pinnacle was and is
a stranger to Plaintiff. Insofar as Pinnacle holds no legally cognizable right, title or interest in the
Case 1:20-cv-01671-ENV-JO Document 20 Filed 11/16/20 Page 2 of 3 PageID #: 63


                                                                                                Page 2




alleged Debt originating with US Bank NA ND, there is no basis for Defendants’ contention that
Plaintiff is indebted in any way to Pinnacle.

        In their pre-motion conference letter, Defendants aver that they should be entitled to file a
motion for summary judgment on the grounds that “even the least sophisticated consumer
understands that credit card debt continues to accrue interest.” Dkt. No. 18 at p. 1. While this may
be a truism, it does not necessarily pertain to a debt that has been charged-off and is no longer in
the hands of a third-party alleged purchaser (such as Pinnacle), who holds the alleged debt solely
under the terms and conditions of the original credit agreement.

        Here, Defendants have failed or otherwise refused to produce any agreement between
Plaintiff and the original creditor which would support their right to assess post charge-off interest
on the alleged debt. More importantly, however, is that Defendants admit that they stopped
charging interest on the alleged debt some four years prior to the date on which this action was
commenced—but the Letter does not advise Plaintiff of this occurrence. Under such
circumstances, Defendants’ argument is entirely duplicitous. More specifically, while Defendants
argue on the one hand that “even the least sophisticated consumer understands that credit card debt
continues to accrue interest,” it does not address the fact that interest was not accruing on the
alleged debt on the date that the Letter was sent. In such a circumstance, the Court should have
no trouble finding that the Letter is deceptive and/or misleading.

         Similarly, Defendants’ pre-motion conference letter is simply dismissive of the claims
which allege that Defendants failed to set forth the name of the creditor to whom any alleged debt
is owed. More specifically, Defendants contend that because the Letter identifies Pinnacle as the
current creditor, it complies with the requirements of § 1692g(a)(2). Defendants’ argument in this
regard id a fortiori reasoning at its finest, and does not address the fact that they have failed,
refused, or have otherwise been able to prove by legally sufficient evidence that Pinnacle—as an
alleged tertiary purchaser of Plaintiff’s alleged debt—actually acquired any legally cognizable
right, title or interest to same.

        Indeed, as was set forth in Plaintiff’s separate letter seeking leave to file a motion for
summary judgment, Pinnacle’s purported interest in the alleged debt is based upon nothing more
than a bulk bill of sale from a mediate transferee. Because New York Courts have found such
generic documents to be insufficient to support even the grant of a default judgment to a debt
buyer, such as Pinnacle (see, e.g., JP Morgan Chase Bank, N.A. v. RADS Group, Inc., 88 A.D.3d
766, 930 N.Y.S.2d 899 (2d Dept. 2011)), the Court should find that Defendants have failed to
make a sufficient case for the grant of summary judgment.

         Summary judgment must be granted where the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine dispute as to any material fact
and that the movant is entitled to judgment as a matter of law. Brown v. Eli Lilly & Co., 654 F.3d
347, 358 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)). The movant has the initial burden of
showing the absence of any genuine dispute as to a material fact. McLee v. Chrysler Corp., 109
F.3d 130, 134 (2d Cir. 1997) (citation omitted). Once the moving party has met its burden, the
burden shifts to the opposing party, who must identify specific facts and affirmative evidence that
Case 1:20-cv-01671-ENV-JO Document 20 Filed 11/16/20 Page 3 of 3 PageID #: 64


                                                                                               Page 3




contradict those offered by the moving party to demonstrate that there is a genuine issue for trial.
Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d 339, 349 (E.D.N.Y. 2015) (citing Celotex Corp. v.
Catrett, 477 U.S. 317, 324 (1986)).

        Here, there is no evidence to support Defendants’ contention that Pinnacle is, in fact, the
owner of the alleged debt. Further, the evidence before the Court shows that the Letter was
deceptive as a matter of law, insofar as Defendants argue on the one hand that “even the least
sophisticated consumer understands that credit card debt continues to accrue interest,” however,
on the date that the Letter was sent, Defendants admit that interest was not accruing on the alleged
debt.

         For these reasons, as well as those set forth more fully in Plaintiff’s separate request for
leave to file a motion for summary judgment, it is respectfully requested that Defendants’ request
to file a motion for summary judgment be denied in its entirety.

       Thank you.

                                                      Respectfully submitted,


                                                      /s Jonathan M. Cader
                                                      Jonathan M. Cader
